DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/22/21 has been acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications (number references 1 to 85 in pages 41-50), or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a delivery system in claim 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 21; The claims provide the limitation “delivery system” is not clear and indefinite because in the specification does not show clearly the structures or elements for these "delivery system” to perform the claimed inventions. The specification fails to discloses structure that corresponds to these types of the “delivery system” in claims. Therefore, there is no way to determine the metes and bounds of these limitations, since there are no limits imposed by structure, materials or acts, and can be performed by any means capable of performing the function, both known and unknown. Therefore, the claim is rejected under 112 second paragraph because the claim scope is indefinite.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Regarding claim 21; the claim is rejected for a lack of written description for the reasons set forth above regarding 35 USC 112(b) and indefiniteness. This rejection is made because an indefinite, unbounded limitation would cover all structure that performs the claimed function. Because applicant has not clearly set forth the corresponding structure or elements that would allow one having ordinary skill in the art to make the apparatus with the corresponding functionality, this indicates that applicant has not provide provided sufficient disclosure to show possession of the invention. 
Claims, which are dependent from rejected claims inherit the problems of these claims, and are therefore also rejected under 35 U.S.C. 112, first paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 6-8, 16-19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Renz et al (US 2017/0361405 in view of Hartke et al (US 2017/0326867).
Regarding claims 1 and 21-22; Renz et al discloses a method and system measuring characteristics (additive manufacturing device 1 @ figure 1), comprising:  
5a directed energy source (irradiation system 3 @ figure 1) having an energy output (paragraph [0024]: e.g., the irradiation system 3 is adapted for generating laser light, which melts the powder 7 into material layers of a work-piece 11) configured to be modulated with at least two distinct temporal components (first beam source 13 and second beam source 14 @ figure 1 and paragraph [0025]: e.g., the irradiation system 3 includes a first beam source 13 and a second beam source 15. In the embodiment according to FIG. 1, the first beam source 13 is a pump laser (e.g., a diode laser). The second beam source 15 is a laser resonator (e.g., a fiber laser or a disk laser)), comprising a manufacturing temporal component (13A @ figure 1) and an interrogation temporal component (15a @ figure 1), wherein the energy output of the directed energy source (3 @figure 1) having a delivery system (beam combiner 19 and scanner optic 21 @ figure 3) configured to direct at least the interrogation temporal component (15A @ figure 1) to be incident on at least one of: an object (11  @figure 1) undergoing additive manufacturing (1 @ figure 1); or an additive manufacturing material for the additive 10manufacturing;
a sensor (IR camera 29 @ figure 1 and paragraph [0035]: e.g., a monitoring device 29, e.g., an infrared camera. Monitoring device 29 detects information on the interaction region of the laser beams with the powder 7) configured to measure temporal characteristics dependent on at least the interrogation temporal component modulation (15A @ figure 1) of the energy output of the energy source (3 @ figure 1), of a response of at least a portion of the object (11 @ figure 1) undergoing additive manufacturing (1 @ figure 1) or the additive manufacturing material proximate to a directed location (skin section 27 @ figure 1) of the directed energy source (3  @figure 1); and
15at least one automated processor (control device 31 @ figure 1), configured to analyze the measured temporal characteristics (13A, 15A @ figure 1) on the object (11 @ figure 1) undergoing additive manufacturing. See figures 1-3
Renz et al discloses all of feature of claimed invention except for at least one automated processor configured to predict occurrence of a manufacturing defect in the object undergoing additive manufacturing before completion of manufacturing. However, Hartke et al teaches that it is known in the art to provide at least one automated processor (108, 508 @ figures 1 and 5) configured to predict occurrence of a manufacturing defect in the object undergoing additive manufacturing  (paragraphs [0084]-[0086]: e.g., controlling, at 508, by the controller, a second energy beam to perform material manipulation of the part (e.g., to remove structure from the part, to modify a material property, to position material, etc.) when the determination indicates that a build correction is required, comprises micro-machining only targeted defects that are detected as a result of comparing the measurement by the profile measurement device to the corresponding layer in the three-dimensional representation) before completion of manufacturing.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine method and system of Renz et al with at least one automated processor configured to predict occurrence of a manufacturing defect in the object undergoing additive manufacturing before completion of manufacturing as taught by Hartke et al for the purpose of improving build time in produced parts of higher quality than that of conventional additive and/or subtractive processes.
Regarding claim 3; Renz et al discloses said measuring temporal characteristics (103A, 105A @ figure 1) by IR camera (29 @ figure 1) comprises detecting at least one of a portion of scattered energy or a portion of radiated energy (15A, 13A @ figure 1) from a surface of the object (11 @ figure 1) undergoing additive manufacturing.  
It is noted that the term “at least one of:” is alternative.
Regarding claim 4; Renz et al discloses said modulating the energy output (paragraph [0031]: e.g.,  beam switches 17 include various types of partially transparent mirrors having different transmission/reflection ratios, which may be set in the beam path, as well as rotatable, partially transparently coated disks having split ratios, which gradually vary at their circumferences, or optical modulators like, for example, Bragg or Pockels cells) of the directed energy source (3 @ figure 1 having the first beam source 13 and second beam source 15) is incident on the object (11  @figure 1) undergoing additive manufacturing comprises emitting modulated energy on the object (11 @ figures 1-2) at a respective location on the object (11 @ figures 1-2) over a plurality of cycles of modulation (paragraph [0031]).  
Regarding claim 6; Renz et al discloses said modulating (paragraph [0031]: e.g., beam switches include various types of partially transparent mirrors having different transmission/reflection ratios, which may be set in the beam path, as well as rotatable, partially transparently coated disks having split ratios, which gradually vary at their circumferences, or optical modulators) has components comprising at least two frequencies differing by at least a ratio (two wavelengths range as pump laser 13 and laser resonator 15). 
Renz et al in view of Hartke et al combination discloses all of feature of claimed invention except for 30 at least a ratio of 1.25.  It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine method of Renz et al with above limitation for improving laser-based additive manufacturing, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 7; Renz et al discloses said modulating has components defined by at least one of a direct sequence spread spectrum modulator or a chirp modulator (paragraph [0031]: e.g., beam switches 17 include various types of partially transparent mirrors having different transmission/reflection ratios, which may be set in the beam path, as well as rotatable, partially transparently coated disks having split ratios, which gradually vary at their circumferences, or optical modulators like, for example, Bragg or Pockels cells)
Regarding claim 8; Renz et al discloses all of feature of claimed invention except for 5said analyzing comprises determining a depth of a defect beneath a surface of the object.  However, Hartke et al teaches that it is known in the art to provide for 5said analyzing controller (108, 508 @ figures 1 and 5) comprises determining a depth of a defect beneath a surface of the object (paragraph [0084]: e.g., the determination indicates that a build correction is required, comprises micro-machining only targeted defects that are detected as a result of comparing the measurement by the profile measurement device to the corresponding layer in the three-dimensional representation). It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine method and system of Renz et al with above limitation as taught by Hartke et al for the purpose of improving build time in produced parts of higher quality than that of conventional additive and/or subtractive processes.
Regarding claim 16; Renz et al discloses the additive manufacturing system (1 @ figure 1) comprises at least one of a selective laser melting system (paragraph [0003]: e.g., Laser-based additive manufacturing of, particularly metal or ceramic, workpieces is based on consolidation/solidification of a, e.g. powder, basic material by irradiation with laser light. This concept—also known as selective laser melting (SLM) or powder bed fusion), a selective laser sintering system, an 15electron beam additive manufacturing system, a directed energy deposition additive manufacturing system, a laser welding system, and an arc welding system.  
It is noted that the term “at least one of” is alternative.
Regarding claim 17; Renz et al discloses further comprising adaptively controlling (31 @ figure 1) the additive manufacturing system (1 @ figure 1) selectively in dependence on said analyzing.  
Regarding claim 18; Renz et al discloses the additive manufacturing system (1 @ figure 1) comprises a laser (13 @ figure 1) at a first wavelength having an optical train for directing the energy output to the object (11 @ figure 1) or the additive manufacturing material, and wherein said the infrared camera (29 @ figure 1) coupled to the control device (31 @ figure 1) for measuring and determining at least one of an infrared emission, an optical scattering, and a thermoreflectance, 25of the object (11 @ figure 1) undergoing additive manufacturing or an additive manufacturing material (9 @ figure 1) at a second wavelength of the second beam laser (15 @ figure 1) through the optical train.  
Regarding claim 19; Renz et al discloses said analyzing (31 @ figure 1) is responsive to a geometry of the object (11 @ figure 1 and paragraph [0014]: e.g., the manufacturing of components where the above described subdivision into different areas of geometry, e.g., into a skin (skin areas) and a core (core areas), is performed.) undergoing additive manufacturing.  


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Renz et al in view of Hartke et al as applied to claim 1 above, and further in view of Perry et al (US 2018/0281065).
Regarding claim 2; Renz et al in view of Hartke et al combination discloses all of feature of claimed invention except for said temporal characteristics comprise 15at least one of a time constant, a phase delay, and a signal amplitude. However, Perry et al teaches that it is known in the art to provide said temporal characteristics comprise 15at least one of a time constant, a phase delay (paragraph [0031]: e.g., The polarization manipulation device 78 may utilize a phase delay to convert the collimated light beam 75 from light having p-polarization to light having s-polarization to form a manipulated beam 79), and a signal amplitude. It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine method of Renz et al with above limitation as taught by Perry et al for the purpose of improving the time required to sinter or melt each individual layer by replacing the point focused laser with a high-power laser image.
It is noted that the term “at least one of:” is alternative.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Renz et al in view of Hartke et al as applied to claim 1 above, and further in view of Brown (US 2019/0047228).
Regarding claim 9; Renz et al in view of Hartke et al combination discloses all of feature of claimed invention except for said analyzing comprises performing a transform selected from the group consisting of a Fourier transform, a wavelet transform, a time- 10frequency domain transform, and a hybrid time-frequency domain transform.  However, Brown et al teaches that it is known in the art to provide said analyzing comprises performing a transform selected from the group consisting of a Fourier transform (paragraph [0060]: e.g., A series of discrete Fourier transforms (DFTs) are determined 304 at the known reference frequency), a wavelet transform, a time- 10frequency domain transform, and a hybrid time-frequency domain transform.  It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine method of Renz et al with above limitation as taught by Brown for the purpose of improving determined for each region and the magnitudes for all regions averaged.
It is noted that the term “selected from the group consisting of:” is alternative.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Renz et al in view of Hartke et al as applied to claim 1 above, and further in view of Adiutori Eugene Frank (DE 39 10 433 A1).
Regarding claim 10; Renz et al in view of Hartke et al combination discloses all of feature of claimed invention except for said analyzing comprises performing a Cahill analysis of heat transfer in multilayered objects. However, Frank teaches that it is known in the art to provide said analyzing comprises performing a Cahill analysis of heat transfer in multilayered objects (paragraph 3: e.g., The invention also relates to the application serial number 13DV-8994 by Eugene F. Adiotori and James E. Cahill, entitled "Apparatus and Method for Determining Heat Transfer Coefficient Based on Testing Actual Hardware Rather Than Simplistic Scale Models of Hardware ").  It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine method of Renz et al with above limitation as taught by Frank for the purpose of improving cooling systems higher operating temperatures result in an improved Functionality and performance as well as a ver improved efficiency without the cooled com components are damaged or destroyed.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Renz et al in view of Hartke et al as applied to claim 1 above, and further in view of Georg et al (DE 10 2015 214 994 A1).
Regarding claim 11; Renz et al in view of Hartke et al combination discloses all of feature of claimed invention except for 15said analyzing comprises determining a defect based on a comparison with measured temporal characteristics dependent on the modulation of the energy output of the thermal response of at least a portion of a known good object undergoing additive manufacturing proximate to the directed location of the directed energy source.  However, Georg et al teaches that it is known in the art to provide said analyzing evaluation unit (16 @ figure 1) for determining a defect (66 @ figure 2 and the crossing area 64 to the from the drive unit 14 determined defect sites are positioned to heal specifically identified defects) based on a comparison with measured temporal characteristics dependent on the modulation of the energy output of the thermal response of at least a portion of a known good object undergoing additive manufacturing proximate to the directed location of the directed energy source (at least a part of the component is based on a formed three-dimensional data model of a plurality of layers in a space. The device comprises the installation space, an energy source for generating an energy beam, which is directed towards the installation space, an application unit of metal powder and a local heat source. In this case, the heat source is operated such that after generation of at least one entire layer of the part of the component, a partial region of this layer has a temperature which is lower than the melting temperature of the metal powder).  It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine method of Renz et al with above limitation as taught by Bamberg et al for the purpose of detecting accuracy the position of defect during reheated the additive manufacturing.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Renz et al in view of Hartke et al as applied to claim 1 above, and further in view of Srinivasan et al (US 2019/0118300).
Regarding claim 14; Renz et al in view of Hartke et al combination discloses all of feature of claimed invention except for the additive manufacturing comprises 5fusing the additive manufacturing material comprising a powder, further comprising determining presence of at least one tracer or material signature in the powder, and in dependence on the presence of the tracer or material signature, determining an authenticity or optimal additive manufacturing conditions of the powder. However, Penny et al teaches that it is known in the art to provide the additive manufacturing (additive manufacturing (AM) printer 20 @ figure 1) comprises 5fusing the additive manufacturing material comprising a powder (paragraphs [0060]-[0061]: e.g., the melt pool, the powdered material, and the component can be part of the housing 21 as shown. For example, the component, and material fused thereto at the melt pool, can be effectively welded to the rest of the printer 20 via a build plate), further comprising computer device (80 @ figure 1) for determining presence of at least one tracer or material signature (figures 6A-6B and paragraph [0070]: e.g., generating data with a unique spectral signature as a result of a 3D printing process) in the powder material (38 @ figure 1), and in dependence on the presence of the tracer or material signature (figures 6A-6B and paragraph [0070]), determining an authenticity or optimal additive manufacturing conditions of the powder (38 @ figure 1 and paragraph [0083]: e.g., use an arbitrarily selected emissivity regardless of the condition of the material (e.g., powder, liquid, solid), or ignore the effect entirely and assume blackbody behavior). It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine method of Renz et al with above limitation as taught by Penny et al for the purpose of improving fusion of molten material to the component during the additive manufacturing process.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Renz et al in view of Hartke et al as applied to claim 1 above, and further in view of Srinivasan et al (US 2018/0345381).
Regarding claim 15; Renz et al in view of Hartke et al combination discloses all of feature of claimed invention except for 10said analyzing is selectively responsive to detecting a void space as manufacturing defect. However, Srinivasan et al teaches that it is known in the art to provide said analyzing (420 @ figure 4) is selectively responsive to detecting a void space (paragraph [0044]: e.g., controller 420 is configured to operate at least laser system 406 and scanner system 408 using preselected operating parameters that result in reduced porosity in as-built replacement coupon 402, as compared to builds using typical operating parameters. The term “porosity” refers to a measure of void spaces in a material) as manufacturing defect. It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine method of Renz et al with above limitation as taught by Srinivasan et al for the purpose of improved creep resistance as compared to builds using typical operating parameters.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Renz et al in view of Hartke et al as applied to claim 1 above, and further in view of Helvajian et al (US 2017/0227408).
Regarding claim 20; Renz et al in view of Hartke et al combination discloses all of feature of claimed invention except for said measuring comprises sensing acoustic waves in the object undergoing additive manufacturing. However, Helvajian et al teaches that it is known in the art to provide said measuring comprises sensing acoustic waves in the object undergoing additive manufacturing (abstract: e.g., exciting an acoustic wave in the material; and transmitting the acoustic wave through the heated region, the heated region changing at least one property of the acoustic wave). It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine method of Renz et al with above limitation as taught by Helvajian et al for the purpose of improving function of changes in surface acoustic wave velocity for different heating spot sizes and different distances between material heating and surface acoustic wave generation.

Allowable Subject Matter
Claims 5 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record, taken alone or in combination, fails discloses or render obvious method for measuring characteristics comprising all the specific elements with the specific combination including the energy output of the directed energy source has a spot size of about 10μm-100μm, which translates across a surface of the object at a rate of about 1-7 m/sec, and is modulated at a rate of between 10 kHz and 10 Mhz in set forth of claim 5.
The prior art of record, taken alone or in combination, fails discloses or render obvious method for measuring characteristics comprising all the specific elements with the specific combination including further comprising adaptively learning processing conditions of the modulation of the energy output of the directed energy source, incident on the object undergoing additive manufacturing, that lead for formation of defects, and producing at least one output which predicts a future defect based on supplied processing 25conditions in set forth of claim 12.
The prior art of record, taken alone or in combination, fails discloses or render obvious method for measuring characteristics comprising all the specific elements with the specific combination including the additive manufacturing comprises fusing the additive manufacturing material comprising a powder, further comprising directing the energy output of the directed energy source on the powder under non-fusion conditions;  30measuring temporal characteristics dependent on the modulation of the energy output of the powder; and analyzing at least one of a fitness of the powder, an authenticity of the powder, a SUNY-RB-558.1- 54 -recycling of the powder, and optimal processing conditions for fusion of the powder, based on the measured temporal characteristics in set forth of claim 13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Schumann et al (US Patent No. 10.953604) discloses the additive production of three-dimensional objects by successive layerwise selective exposure and consequent successive layerwise selective solidification of construction material layers of a construction material that can be solidified by means of an energy beam.
2) Hall (US 2018/0154484) discloses an additive manufacturing apparatus and corresponding method for building an object by layerwise consolidation of material wherein the apparatus includes a build enclosure containing a build support for supporting the object during the build, a material source for providing material to selected locations for consolidation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




September 9, 2022


							/SANG H NGUYEN/                                                                                           Primary Examiner, Art Unit 2886